Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,810,076. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of pending application are broader than those of the patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc.]
	obtaining fault information, the fault information characterizing a fault of a device; [Abstract idea of collecting data.]
	clustering the fault into a fault type based on the fault information, the clustering comprising: [Abstract idea of analyzing data.]

	clustering the fault into a fault type having a highest probability; and [Abstract idea of analyzing data.]
	in response to the fault information not matching an existing fault type, generating a new fault type and clustering the fault into the new fault type; [Abstract idea of analyzing and manipulating data.]
	identifying a set of remedial actions associated to the fault type; and [Abstract idea of analyzing data.]
	determining a set of remedial effects of the set of remedial actions for the fault type. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 2 recites the following:
	The system of claim 1, wherein the set of remedial effects comprise extents to which the set of remedial actions ameliorated or corrected a fault of the fault type. [Abstract idea of manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 3 recites the following:
	The system of claim 2, wherein the set of remedial effects comprise indications of whether the fault of the fault type reoccurred at a specific duration of time following the set of remedial actions. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.

	Claim 4 recites the following:
	The system of claim 1, wherein the instructions further cause the system to perform: determining whether the fault is a chronic fault occurring in the device or a device type corresponding to the device based on a frequency of occurrence of the fault. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 5 recites the following:
	The system of claim 4, wherein the instructions further cause the system to perform: identifying a particular component of the device or the device type affected by the chronic fault. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 6 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 7 recites the following:
	The system of claim 1, wherein the instructions further cause the system to perform: presenting a video or audio media file relating to the fault. [Abstract idea of displaying data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 8 recites the following:
	The system of claim 7, wherein the clustering the fault into the fault type having a highest probability is in response to the highest probability satisfying a threshold probability. [Abstract idea of analyzing and manipulating data.]

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 9 recites the following:
	The system of claim 8, wherein, in response to the highest probability not satisfying a threshold probability, the system determines that the fault information does not match an existing fault type. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claims 10-18 are rejected based on similar rationale given to claims 1-9.
	Claims 19 and 20 are rejected based on similar rationale given to claims 1 and 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 7,043,403 (hereinafter “Wang”), in view of Yasuda US 2003/0070114 (hereinafter “Yasuda”).
	Regarding claim 1, Wang teaches: A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: [FIG. 1 and corresponding paragraphs.]
	obtaining fault information, the fault information characterizing a fault of a device; [FIG. 4 and corresponding paragraphs: Collect the history data 410]
	clustering the fault into a fault type based on the fault information, the clustering comprising: [FIG. 4 and corresponding paragraphs: Steps 415-435. Also see col 8 ln 52: “Referring again to FIG. 4, upon performing PCA on the history data (at 415), one or more operating conditions are identified (at 420) based on the scores of the history data. The scores may generally reflect some patterns that are indicative of various operating conditions of the process operation 102. For example, as shown in FIG. 5, there are generally four clusters 505, 510, 515, and 520 of scores.”]
	generating probabilities that the fault matches with respective fault types; [FIG. 4 and corresponding paragraphs: Steps 415-435. Also see col 8 ln 44: “The exemplary plot of FIG. 5 shows over 2500 (history) data points of 103 dimensions being mapped to a two-dimensional principal component subspace. As can been seen, the x-axis represents a first set of scores, labeled "scores 1," and the y-axis represents a second set of scores, marked "scores 2," after the data points of the original history data (in 103 dimensions) have been projected using loading vectors.” In other words, scores are functionally equivalent to probabilities.]
	clustering the fault into a fault type having a highest probability; and [FIG. 4 and corresponding paragraphs: Steps 415-435. Also see col 8 ln 44: “The scores may generally reflect some patterns that are indicative of various operating conditions of the process operation 102. For example, as shown in 
	in response to the fault information not matching an existing fault type, generating a new fault type and clustering the fault into the new fault type; [FIG. 4 and corresponding paragraphs: Indicate a new possible type of fault 445]
	Wang does not expressively disclose a remedial action but does express a need to increase the quality and reliability of monitored processes (Wang, col 1 ln 15). 
	Yasuda teaches: identifying a set of remedial actions associated to the fault type; and [FIG. 4 and 0146: “At Step A3, the fault monitoring apparatus 3 refers to a fault recovery rule 315 (shown in FIGS. 2 and 3B), retrieves a fault type judging rule 3151 (FIG. 3B) matching to the condition…”]
	determining a set of remedial effects of the set of remedial actions for the fault type. [0146: “At Step A3, the fault monitoring apparatus 3 refers to a fault recovery rule 315 (shown in FIGS. 2 and 3B), retrieves a fault type judging rule 3151 (FIG. 3B) matching to the condition, and instructs the fault monitoring agent to execute the operation described in a corresponding operation specifying section.” Also see 0208: “In the fault type judging rule 3151, a rule for judging where a fault occurs and what type of the fault when the fault occurs is described in the rule specifying language.” Note the remedial effect would be correcting the fault in the locations the fault occurs.]
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Wang’s method for fault detection with Yasuda’s method for detecting faults and recovering from faults. One would have been motivated to have combined the prior arts because Yasuda’s method for detecting faults and recovering from faults precedes Wang’s improved 
	Regarding claim 4: The system of claim 1, wherein the instructions further cause the system to perform: determining whether the fault is a chronic fault occurring in the device or a device type corresponding to the device based on a frequency of occurrence of the fault. [Yasuda, FIG. 5: step A25]
	Regarding claim 5: The system of claim 4, wherein the instructions further cause the system to perform: identifying a particular component of the device or the device type affected by the chronic fault. [Yasuda, 0208: “In the fault type judging rule 3151, a rule for judging where a fault occurs and what type of the fault when the fault occurs is described in the rule specifying language.” Note the remedial effect would be correcting the fault in the locations the fault occurs.]
	Claims 10 and 13-14 are rejected based on the same citations and rationale given to claims 1 and 4-5.
	Claim 19 is rejected based on the same citations and rationale given to claim 1.
Claims 2, 7-9, 11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Yasuda, further in view of Talwadker et al. US 2017/0083390 (hereinafter “Talwadker”).
	Regarding claim 2, Wang and Yasuda teach the system of claim 1, however, do not expressively disclose wherein the set of remedial effects comprise extents to which the set of remedial actions ameliorated or corrected a fault of the fault type.
	Talwadker teaches: wherein the set of remedial effects comprise extents to which the set of remedial actions ameliorated or corrected a fault of the fault type. [0055: “Once the root cause spotlights 142 are identified, the comparison module 150 can compare them to spotlights from previous problems in support cases stored in the spotlight database 160... If there is a match in the database, the comparison module 150 retrieves commands that were used to resolve the past misconfiguration from 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Wang and Yasuda’s methods for detecting faults and recovering from faults with Talwadker’s method for presenting previous steps that were used to resolve a similar fault. One would have been motivated to have combined the prior arts because it would be beneficial to know if a previous fault was solved by an identified remedial action and thus reducing wasted time trying remedial actions that resolve a fault.
	Regarding claim 7: The system of claim 1, wherein the instructions further cause the system to perform: presenting a video or audio media file relating to the fault. [Talwadker, 0055: “The comparison module 150 sends the root cause spotlights 142 and resolution spotlights 154, if any were found, to the support interface 170 (270). The support engineer can then resolve the misconfiguration on storage server 110 using the spotlights for reference to supplement normal diagnostic procedures and best practices.”]
	Regarding claim 8: The system of claim 7, wherein the clustering the fault into the fault type having a highest probability is in response to the highest probability satisfying a threshold probability. [FIG. 4 and corresponding paragraphs: Steps 415-435. Also see col 8 ln 44: “The scores may generally reflect some patterns that are indicative of various operating conditions of the process operation 102. For example, as shown in FIG. 5, there are generally four clusters 505, 510, 515, and 520 of scores. Each cluster 505, 510, 515, and 520 in the illustrated example represents an operating condition, ranging from a "normal" operating condition to various types of fault conditions… Thus, based generally on the 
	Regarding claim 9: The system of claim 8, wherein, in response to the highest probability not satisfying a threshold probability, the system determines that the fault information does not match an existing fault type. [FIG. 4 and corresponding paragraphs: Steps 415-435. Also see col 8 ln 44: “The scores may generally reflect some patterns that are indicative of various operating conditions of the process operation 102. For example, as shown in FIG. 5, there are generally four clusters 505, 510, 515, and 520 of scores. Each cluster 505, 510, 515, and 520 in the illustrated example represents an operating condition, ranging from a "normal" operating condition to various types of fault conditions… Thus, based generally on the value of scores, one or more operating conditions may be identified (at 420).” In other words, scores are functionally equivalent to probabilities. A normal operating condition does not match a fault type.]
	Claims 11 and 16-18 are rejected based on the same citations and rationale given to claims 2 and 7-9.
	Claim 20 is rejected based on the same citations and rationale given to claim 2.
Examiner’s Comments
No prior art rejections were given to claims 3, 6, 12 and 15 in this Office action. The prior arts do not teach nor suggest claims 3 limitations as follows:
	The system of claim 2, wherein the set of remedial effects comprise indications of whether the fault of the fault type reoccurred at a specific duration of time following the set of remedial actions.
	The prior arts do not teach nor suggest claim 6 limitations as follows:
	The system of claim 1, wherein the set of remedial effects includes: an indication of whether the remedial actions provided a final fix or a temporary fix, determined based on whether one or more faults of the fault type reoccurred within a specific duration of time; and a percentage of times that the remedial actions provided a final fix or a temporary fix.
	Claims 12 and 15 recite similarly to claims 3 and 6 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113